Citation Nr: 0603083	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
fracture of the left fifth metatarsal.

REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

David A. Saadat



INTRODUCTION

The veteran had active military service from March 1968 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision which granted service 
connection for a fracture of the left fifth metatarsal (as 
secondary to a left ankle disability) and assigned an initial 
noncompensable rating, effective from April 19, 1996.  By the 
same rating decision, the RO granted a temporary total rating 
for convalescence relating to this disability under 38 C.F.R. 
§ 4.30, effective from April 19, 1996 to July 1, 1996.  

By a May 1997 rating decision, the RO extended the effective 
date of the temporary total rating to August 31, 1996, but 
still determined that a noncompensable rating was warranted 
for the underlying disability beginning September 1, 1996.  
In a March 2004 supplemental statement of the case, the 
Appeals Management Center increased the rating for the 
underlying disability to 10 percent, effective from September 
1, 1996.  The question remaining before the Board, then, is 
whether an initial rating in excess of 10 percent is 
warranted. 

In a May 2003 written statement, the veteran raised a claim 
for a total disability rating based on individual 
unemployability.  This matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issue now before the Board on appeal.  Therefore, it 
is referred to the RO for appropriate action. 
 

FINDING OF FACT

Since the initial grant of service connection the veteran's 
fracture of the left fifth metatarsal has been no more than 
moderately disabling.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for fracture of the left fifth metatarsal have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.6, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Under Diagnostic Code 5283, a "moderate" malunion or 
nonunion of tarsal or metatarsal bones warrants a 10 percent 
rating, while a 20 percent rating is warranted for 
"moderately severe" manifestations.  Under Diagnostic Code 
5284, other foot injuries warrant a 10 percent rating if 
"moderate" and a 20 percent rating if "moderately severe."  
38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.  The phrase 
"moderately severe" is not defined in either rating 
criteria.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just."  See 38 C.F.R. § 4.6.  
Moreover, the veteran is entitled to a rating under either 
diagnostic code (not both), because evaluation of the same 
manifestations of disability under more than one applicable 
code constitutes "pyramiding."  See 38 C.F.R. § 4.14. 

The veteran broke his left fifth metatarsal when his left 
ankle (a service-connected joint) gave way as he stepped out 
of his house in April 1996.  Three days later the foot turned 
purple and he went to a private doctor (Stephen S. Pirotta, 
D.P.M.).  A May 1996 x-ray revealed breaks dorsally 
approximately at the mid-shaft level and on the plantar 
aspect at the neck of the metatarsal.  A significant gap 
between those two fractures resulted in a "significantly 
fractured" fifth metatarsal bone.  The foot was placed in 
several casts over the summer and healed slowly.

Treatment records from R. E. Shaw, D.C., reflect that by mid-
July 1996, the healing was going well with the help of a bone 
stimulator.  The veteran was making excellent progress, 
feeling quite comfortable, and considered to be approximately 
80 percent healed.  By mid-August 1996, the fracture appeared 
unchanged from his last visit, although the central portion 
of the bones still had a gap.  In any case, he was not 
symptomatic so it was decided to "let well enough alone."

Since September 1996, the veteran has intermittently 
complained of symptoms related to his foot fracture.  For 
example, on an August 1998 Form 9, he asserted that his foot 
condition caused "serious pain."  At a June 1999 VA 
examination, he estimated that he could stand for two or 
three hours and walk for a moderate distance before having to 
get off his feet.  He said he frequently had to shift his 
weight due to ankle pain (but he did not specifically 
complain about his right foot).  

At a March 2000 hearing, he testified that he used extreme 
care when walking to avoid stepping on a rock or low spot.  
At an October 2000 VA examination, he complained of 
occasional pain on the outer side of his left foot while 
walking (asserting that its severity was 7 or 8 on a 10-point 
scale).  At a June 2003 VA examination, he complained of pain 
with standing, walking, or putting pressure on his foot.  

However, the objective evidence does not reflect that the 
severity of the left fifth metatarsal fracture has been more 
than moderate.  For example, at the April 1997 VA 
examination, the veteran was not wearing a brace on his left 
leg (he did have a thin heel pad placed in his work shoe).  
Examination revealed that the left foot was "quite mobile," 
and no pain was volunteered during range of motion testing.  
An x-ray revealed a healed fracture of the fifth metatarsal 
in the distal one-half, with some callus formation in the 
substance of the fracture line.  There had been shortening of 
this metatarsal due to the obliquity of the fragment, but 
good alignment was present.  The examiner also noted that the 
healed fracture was in a "functional position."  At the 
June 1999 VA examination, the veteran asserted that he took 
Naproxen only as needed, and did not use a cane or crutch.  
He limped on his left leg but station was normal.  Left foot 
strength was 4/5 (compared to 5/5 of the right foot).  
  
At the October 2000 VA examination, he again walked with a 
limp on the left lower extremity, externally placing it and 
increasing the rate when weightbearing was full on the left 
lower.  Yet he was able to heel walk well.  While he had 
difficulty maintaining balance while toe walking, this was 
apparently because of back pain.  The left foot was in a 
slight valgus position and there was slight depression of the 
longitudinal arch.  Palpation of the left foot revealed no 
area of deformity or specific area of sensitivity to 
palpation.  An x-ray revealed a healed fracture of the fifth 
metatarsal with some shortening, and the overall alignment of 
the metatarsal was excellent.  The examiner further wrote 
that

the [veteran's] fractured metatarsal has 
healed and his severity of impairment 
from this area is extremely mild. 
. . . No range of motion was attributable 
to the metatarsal unit, as such was not 
possible.  

A June 2001 private x-ray revealed post-operative changes 
with a metallic screw through the calcaneus, and a deformity 
of the fifth metatarsal and medial malleolus compatible with 
old trauma.  There was no acute fracture, dislocation, 
destructive process, erosive changes, or periosteal reaction 
seen.

Although in a March 2002 letter Dr. Pirotta wrote (in 
pertinent part) that the veteran "appears to be unable to 
really perform his normal duties," this was apparently 
related to a multitude of joint problems, including those not 
only involving his left foot but also his left ankle and low 
back.  (The latter two conditions have been most recently 
assigned disability ratings of 20 percent and 30 percent, 
respectively).  In any case, Dr. Pirotta wrote he had seen 
the veteran only "from time to time" over the prior several 
years specifically related to his foot fracture.  Indeed, 
outpatient records from Dr. Pirotta's office indicate that 
the veteran was seen in February 2002 for complaints of 
continued left ankle instability, with no mention made of the 
left foot fracture.

At a June 2002 outpatient visit with Dr. Pirotta the veteran 
said he recently was exiting his house when he fell off the 
stairs into his backyard.  Although an x-ray revealed (in 
part) a significant bone prominence hanging down plantarly 
from the fifth metatarsal neck area, Dr. Pirotta (in an April 
2003 handwritten statement) clarified that this was from the 
original fracture, not a new one.  Dr. Pirotta further wrote 
that the veteran's left foot was in a functional position 
with fairly good alignment and position.    

Dr. Pirotta's statements mirror the results of the most 
recent VA examination, conducted in June 2003.  At this 
examination, the veteran denied any history of osteomyelitis, 
locking of the foot, or use of any assistive devices (such as 
braces, special shoes, or canes), although he said he still 
wore boots to protect his foot.  He complained of increased 
pain when walking barefoot and when stepping over something 
on the floor such as a pencil.  Objective examination 
revealed no irregularity or tenderness with palpation of the 
fifth metatarsal bone.  He rose on his heels and toes without 
difficulty, range of motion of the toes was intact, and there 
was no unusual shoe wear pattern on his boots.  

The medical evidence does not support the conclusion that the 
veteran's left foot disability is more than moderate in 
severity, even considering the additional factors set forth 
in 38 C.F.R. § 4.40 (pain on use or during flare-ups) and 38 
C.F.R. § 4.45 (functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint).  He clearly 
has had some pain from his left fifth metatarsal fracture, 
for which he occasionally seeks treatment (and for which he 
is receiving a 10 percent rating).  Yet even his own 
physician (Dr. Pirotta) has described the foot as being in a 
functional position, with fairly good alignment and position.  
The VA examiner in his June 2003 report described the foot 
(while causing "intermittent" pain) as still appearing 
"entirely functional."   Finally, the VA examiner in the 
October 2000 report specifically commented that neither 
walking nor standing were functionally limited, and that the 
"left foot did not demonstrate limitation of motion due to 
pain, weakened movements, excessive fatiguability or 
incoordination."  Therefore, the preponderance of the 
evidence reflects that a rating in excess of 10 percent is 
not warranted for the left metatarsal fracture, since the 
initial grant of service connection.  38 U.S.C.A. § 5107.  

As the RO noted in its May 1997 rating decision, an increased 
rating could apply if this case presented an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  See 38 C.F.R. § 3.321(b)(1).  
Yet the evidence does not show that the veteran has been 
frequently hospitalized for his left foot fracture, or that 
this condition has markedly interfered with his employment. 

For example, at the VA examinations in April 1997 and June 
1999 VA examination, the veteran reported that he worked as a 
driver for a concrete company.  He did testify at a March 
2000 hearing that he could not drive a truck due to his foot 
condition because he could not manipulate the clutch.  In 
March 2002, he submitted numerous lay statements to the 
effect that he was witnessed falling and/or having difficulty 
maintaining his balance.  Yet all the lay statements 
referenced his service-connected left ankle injury, rather 
than his healed foot fracture.  Similarly, in his June 2002 
report Dr. Pirotta asserted that the veteran was unable to 
work at any type of job, but he specifically related this to 
"long-term back problems," not the veteran's foot fracture.  
The claims file contains no opinion or even suggestion that 
the veteran is unable to work solely due to his service- 
connected left metatarsal fracture.  Therefore, remanding 
this case for referral to the Director of the Compensation 
and Pension Service for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

II.  Duties to notify and assist

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103A;  C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

Letters sent by VA in May 1996, July 2000, and July 2001 
(collectively) advised the veteran of the first, second and 
third elements required by Pelegrini II.  While he has never 
been explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, he has effectively 
been notified of the need to provide such evidence.  The July 
2001 letter informed him that additional information or 
evidence was needed to support his claim and asked him to 
send the information or evidence to the RO.  Moreover, a 
March 2004 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession. 

Because the initial adjudication of the veteran's claim was 
in May 1997 (prior to the enactment of the VCAA), he could 
not possibly have received a VCAA notice letter prior to that 
rating decision.  In any case, VA effectively satisfied the 
VCAA notice requirements before it readjudicated his claim in 
a March 2004 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claim, and respond to VA notices.  

Numerous VA and private medical treatment records have been 
obtained and reviewed.  In a May 2003 written statement, the 
veteran indicated that he was receiving benefits from the 
Social Security Administration (SSA).  VA has not sought any 
records from the SSA to date.  However, the veteran indicated 
in his May 2003 written statement (and implied during a June 
2003 VA examination) that the SSA benefits were specifically 
due to a back disability.  At no point has he suggested that 
he receives SSA benefits based on his minimally symptomatic 
left fifth metatarsal fracture.  VA has made a reasonable 
effort to obtain relevant records identified by the veteran 
and a remand for SSA records would only serve to delay his 
appeal (which has already been pending for nearly 10 years). 

The veteran testified with his spouse at the RO in March 2000 
before the undersigned veterans law judge rendering the final 
determination in this claim, who was designated by the 
Chairman of the Board to conduct that hearing.  See 38 
U.S.C.A. § 7107(c) (West 2002).  The transcript of this 
hearing has been reviewed.  The veteran underwent VA 
examinations in April 1997, June 1999, October 2000, and June 
2003 (and the reports of these examinations have been 
obtained and reviewed as well).  The veteran has not 
indicated that there are any outstanding records pertaining 
to his claim.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  

ORDER

An initial rating in excess of 10 percent for fracture of the 
left fifth metatarsal is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


